 

 

FILED

January 3, 2019
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlsTR`lcT CouRT

EASTERN DlSTR|CT OF

CAL|FORN|
EASTERN DISTRICT oF CALIFoRNIA ___TFZ;Q_

 

 

 

UNITED STATES OF AMERICA,
Case No. 2:lSMJ00262-DB-l
Plaintiff,
v. ORDER FOR RELEASE OF
PERSON IN CUSTODY

JOSE ELFEGO GUTIERREZ-GOMEZ,

\_/\_/\_/\_/\/\_/\./\/

Defendant.

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release JOSE ELFEGO GUTlERREZ-GOMEZ , Case
No. 2118MJ00262-DB-1 , Charge 8 USC § 1326(a) & (b)(Z) , from custody subject to the
conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $______
Unsecured Appearance Bond $
Appearance Bond With 10% Deposit
Appearance Bond With Surety
Corporate Surety Bail Bond

\/ (Other) Pretrial conditions as stated on the record.

'l`his release order is not effective until the date defendant has signed and understands the

/attac/hée: ::)tice to D;f)end/nyi/ ngReleased”.a @M bb ié § / g y a;,fé f
l .

ssued at Sacramento CA on Januarv3 2019 at 2100 nm

By /s/ Allison Claire/s/ Allison Claire

. Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

 

